Title: The Busy-Body, No. 1, 4 February 1729
From: Franklin, Benjamin
To: 


Franklin and Hugh Meredith decided in 1728 to start a newspaper in opposition to Bradford’s American Weekly Mercury. Samuel Keimer learned of this plan from George Webb, to whom Franklin incautiously revealed it when the former applied for employment as a journeyman, and forestalled the new printing firm by publishing, October 1, proposals for a paper of his own, to be called the Universal Instructor in all Arts and Sciences: and Pennsylvania Gazette. Its first issue appeared December 24, 1728. “I resented this,” Franklin recalled in his autobiography, “and to counteract them, as I could not yet begin our Paper, I wrote several Pieces of Entertainment for Bradford’s Paper, under the Title of the Busy Body which Breintnal continued some Months.” These pieces ceased abruptly with Number 32, September 25, 1729, that is, the week Franklin and Meredith bought Keimer’s paper.
Manuscript notes in the file of the Mercury in the Library Company of Philadelphia indicate the authors of the various essays. Someone, probably Franklin himself, has written in the margin of the issue of February 18, 1729: “The Busy Body was begun by B.F. who wrote the first four Numbers, part of No. 5, part of No. 8. the rest by J. Brintnal”; and other notations in the same hand appear on the fifth and eighth essays. The authority of these notes has been accepted since 1790. Internal evidence offers no compelling reason to assign any of the other Busy-Body letters to Franklin.
 
Mr. Andrew Bradford,
I design this to acquaint you, that I, who have long been one of your Courteous Readers, have lately entertain’d some Thoughts of setting up for an Author my Self; not out of the least Vanity, I assure you, or Desire of showing my Parts, but purely for the Good of my Country.
I have often observ’d with Concern, that your Mercury is not always equally entertaining. The Delay of Ships expected in, and want of fresh Advices from Europe, make it frequently very Dull; and I find the Freezing of our River has the same Effect on News as on Trade. With more Concern have I continually observ’d the growing Vices and Follies of my Country-folk. And tho’ Reformation is properly the concern of every Man; that is, Every one ought to mend One; yet ’tis too true in this Case, that what is every Body’s Business is no Body’s Business, and the Business is done accordingly. I, therefore, upon mature Deliberation, think fit to take no Body’s Business wholly into my own Hands; and, out of Zeal for the Publick Good, design to erect my Self into a Kind of Censor Morum; proposing with your Allowance, to make Use of the Weekly Mercury as a Vehicle in which my Remonstrances shall be convey’d to the World.
I am sensible I have, in this Particular, undertaken a very unthankful Office, and expect little besides my Labour for my Pains. Nay, ’tis probable I may displease a great Number of your Readers, who will not very well like to pay 10s. a Year for being told of their Faults. But as most People delight in Censure when they themselves are not the Objects of it, if any are offended at my publickly exposing their private Vices, I promise they shall have the Satisfaction, in a very little Time, of seeing their good Friends and Neighbours in the same Circumstances.
However, let the Fair Sex be assur’d, that I shall always treat them and their Affairs with the utmost Decency and Respect. I intend now and then to dedicate a Chapter wholly to their Service; and if my Lectures any Way contribute to the Embellishment of their Minds, and Brightning of their Understandings, without offending their Modesty, I doubt not of having their Favour and Encouragement.
’Tis certain, that no Country in the World produces naturally finer Spirits than ours, Men of Genius for every kind of Science, and capable of acquiring to Perfection every Qualification that is in Esteem among Mankind. But as few here have the Advantage of good Books, for want of which, good Conversation is still more scarce, it would doubtless have been very acceptable to your Readers, if, instead of an old out-of-date Article from Muscovy or Hungary, you had entertained them with some well-chosen Extract from a good Author. This I shall sometimes do, when I happen to have nothing of my own to say that I think of more Consequence. Sometimes, I propose to deliver Lectures of Morality or Philosophy, and (because I am naturally enclin’d to be meddling with Things that don’t concern me) perhaps I may sometimes talk Politicks. And if I can by any means furnish out a Weekly Entertainment for the Publick, that will give a rational Diversion, and at the same Time be instructive to the Readers, I shall think my Leisure Hours well employ’d: And if you publish this I hereby invite all ingenious Gentlemen and others, (that approve of such an Undertaking) to my Assistance and Correspondence.
’Tis like by this Time you have a Curiosity to be acquainted with my Name and Character. As I do not aim at publick Praise I design to remain concealed; and there are such Numbers of our Family and Relations at this Time in the Country, that tho’ I’ve sign’d my Name at full Length, I am not under the least Apprehension of being distinguish’d and discover’d by it. My Character indeed I would favour you with, but that I am cautious of praising my Self, lest I should be told my Trumpeter’s dead: And I cannot find in my Heart, at present, to say any Thing to my own Disadvantage.
It is very common with Authors in their first Performances to talk to their Readers thus, If this meets with a suitable Reception; Or, If this should meet with DUE Encouragement, I shall hereafter publish, &c. This only manifests the Value they put on their own Writings, since they think to frighten the Publick into their Applause, by threatning, that unless you approve what they have already wrote, they intend never to write again; when perhaps, it mayn’t be a Pin Matter whether they ever do or no. As I have not observ’d the Criticks to be more favourable on this Account, I shall always avoid saying any Thing of the Kind; and conclude with telling you, that if you send me a Bottle of Ink and a Quire of Paper by the Bearer, you may depend on hearing further from Sir, Your most humble Servant
The Busy Body
No. 1.
